UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A AMENDMENT NO. 1 (Mark One) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: 000-51747 Commission File Number VIOSOLAR INC. (Exact name of registrant as specified in its charter) n/a (Translation of Registrant’s name into English) Alberta, Canada (Jurisdiction of incorporation or organization) Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece (Address of principal executive offices) Rick Walchuk, Kolokotroni 2A, 17563 Paleo Faliro, Athen, Greece,Tel: (708) 357-4891 Fax: +30 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title of class Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Exchange Act: Title of class n/a Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the close of the period covered by the annual report. 31,804,189 common shares outstanding as of July 31, 2013 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] Other [ ] International Financial Reporting Standards as issued by the International Accounting Standards Board [ ] If “Other” has been checked in response to the previous questions, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [ ] Item 18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] 2 TABLE OF CONTENTS Page Introduction 4 Currency 4 Forward-looking Statements 5 PART I Item 1. Identity of Directors, Senior Management and Advisors Item 2. Offer Statistics and Expected Timetable 5 Item 3. Key Information 5 Risk Factors 5 Item 4. Information on the Company 13 Item 4A. Unresolved Staff Comments 22 Item 5. Operating and Financial Review and Prospects 22 Item 6. Directors, Senior Management and Employees 28 Item 7. Major Shareholders and Related Party Transactions 33 Item 8. Financial Information 35 Item 9. The Offer and Listing 35 Item 10. Additional Information 38 Item 11. Quantitative and Qualitative Disclosures about Market Risk 44 Item 12. Description of Securities Other than Equity Securities 44 PART II Item 13.
